Fourth Court of Appeals
                                      San Antonio, Texas
                                                 OPINION
                                         No. 04-13-00080-CV

  Nelson WOLFF, County Judge of Bexar County, Texas; Bexar County Commissioners, Paul
        Elizondo, Tommy Adkisson, Sergio “Chico” Rodriguez, and Kevin Wolff; and
                                 Bexar County, Texas,
                                      Appellants

                                                   v.

                DEPUTY CONSTABLES ASSOCIATION OF BEXAR COUNTY,
                                    Appellee

                      From the 45th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2012-CI-15660
                           The Honorable Martha Tanner, Judge Presiding

Opinion by:       Marialyn Barnard, Justice

Sitting:          Karen Angelini, Justice
                  Marialyn Barnard, Justice
                  Patricia O. Alvarez, Justice

Delivered and Filed: July 17, 2013

REVERSED AND RENDERED

           Appellee Deputy Constables Association of Bexar County (“the Deputy Constables”) filed

suit against appellants Nelson Wolff, et al. (“Wolff”) alleging they violated the Fire and Police

Employee Relations Act (“the Act”) by failing to enter into collective bargaining with the Deputy

Constables. This is an interlocutory appeal from the trial court’s denial of Wolff’s plea to the

jurisdiction and motion to dismiss. On appeal, Wolff contends the trial court erred in denying the
                                                                                       04-13-00080-CV


plea to the jurisdiction because the Deputy Constables lack standing to collectively bargain under

Texas Local Government Code Chapter 174.

                                           BACKGROUND

        A detailed factual background is unnecessary for the disposition of the issues in this appeal.

Nonetheless, we will provide a brief recitation of the facts for context.

        In 2004, the Deputy Sheriff’s Association of Bexar County petitioned for an election to

adopt Texas Local Government Code Chapter 174 for the Deputy Sheriffs employed in Bexar

County Sheriff’s Office. Subsequently, the electorate voted to adopt collective bargaining under

Chapter 174, and the Commissioners Court approved an order placing the Act in effect. A dispute

arose over which employee association, the Deputy Sheriff’s Association or the Law Enforcement

Officers of Bexar County, was entitled to represent the majority of the Deputy Sheriffs of Bexar

County. After a representation election, the Deputy Sheriff’s Association was selected as the

designated bargaining agent for the Deputy Sheriffs. On March 15, 2005, the Commissioners

Court of Bexar County recognized the Deputy Sheriff’s Association as the exclusive bargaining

agent for collective bargaining under Chapter 174.

        Since that date, the Deputy Sheriff’s Association has served as the bargaining agent for the

“police officers” of Bexar County. Bexar County has negotiated two collective bargaining

agreements with the Deputy Sheriff’s Association, the most recent dated May 8, 2012. Under

Article I of the latest agreement, Bexar County acknowledged the Deputy Sheriff’s Association as

the exclusive collective bargaining agent and the Deputy Sheriffs as the members of the bargaining

unit.

        The Deputy Constables contend they requested collective bargaining from Bexar County

in 2009 by sending written requests to David Kilcrease, former president of the Deputy Sheriff’s

Association, and County Judge Nelson Wolff. Subsequently, on September 7, 2012, the Deputy

                                                 -2-
                                                                                                        04-13-00080-CV


Constables requested Bexar County engage in collective bargaining with their association. The

Deputy Constables contend Commissioner “Chico” Rodriguez advised them their request would

be redirected to David Smith, County Manager. The Deputy Constables allege that although their

request was placed on the Commissioners Court agenda, the issue was never addressed.

         On September 21, 2012, the Deputy Constables sued Wolff seeking declaratory judgment

and a writ of mandamus, arguing Wolff violated Chapter 174 by failing to acknowledge the Deputy

Constables’ right to collectively bargain. Wolff filed an original answer and subsequently filed a

plea to jurisdiction and motion to dismiss. After a hearing, the trial court denied Wolff’s plea to

jurisdiction and motion to dismiss. Wolff then perfected this appeal.

                                                      ANALYSIS

         On appeal, Wolff contends the trial court erred in denying the plea to the jurisdiction

because the Deputy Constables are not “police officers” under Chapter 174 of the Texas Local

Government Code, and therefore, lack standing to bring suit under the Act. 1

                                                Standard of Review

         A plea to the jurisdiction challenges the trial court’s authority to determine the subject

matter of a specific cause of action. Bland Indep. Sch. Dist. v. Blue, 34 S.W.3d 547, 554 (Tex.

2000); City of San Antonio v. Rogers Shavano Ranch, 383 S.W.3d 234, 241 (Tex. App.—San

Antonio 2012, pet. denied). Subject matter jurisdiction is a question of law we review de novo.

Tex. Dep’t. of Parks & Wildlife v. Miranda, 133 S.W.3d 217, 226 (Tex. 2004); Rogers Shavano

Ranch, 383 S.W.3d at 241.




1
  “An association may sue on behalf of its members when ‘(a) its members would otherwise have standing to sue in
their own right; (b) the interests it seeks to protect are germane to the organization’s purpose; and (c) neither the claim
asserted nor the relief requested requires the participation of individual members in the lawsuit.’” Tex. Workers’
Comp. Comm’n v. Garcia, 893 S.W.2d 504, 518 (Tex. 1995) (quoting Tex. Ass’n of Bus. v. Tex. Air Control Bd., 852
S.W.2d 440, 447 (Tex. 1993)).

                                                           -3-
                                                                                        04-13-00080-CV


       When a plea to the jurisdiction challenges the plaintiff’s pleadings, the court must

determine if, construing the pleadings liberally in the plaintiff’s favor, the plaintiff has alleged

facts affirmatively demonstrating the trial court’s jurisdiction to hear the case. Miranda, 133
S.W.3d at 226; Tex. A&M Univ. Sys. v. Koseoglu, 233 S.W.3d 835, 839–40 (Tex. 2007). When a

plea to the jurisdiction challenges the existence of jurisdictional facts, the court looks beyond the

pleadings and considers the relevant evidence submitted by the parties to resolve the jurisdictional

issues. Miranda, 133 S.W.3d at 227; Blue, 34 S.W.3d at 555. If the evidence of jurisdictional

facts is undisputed, or fails to raise a fact question on the issue of jurisdiction, the trial court may

rule on the plea as a matter of law. Miranda, 133 S.W.3d at 228. However, if the evidence creates

a fact question on the jurisdictional issue, the trial court must deny the plea and submit the disputed

fact issue to the fact finder for resolution. Id. at 227–28; City of Elsa v. Gonzalez, 325 S.W.3d
622, 625 (Tex. 2010).

       This standard of review generally mirrors the traditional summary judgment standard of

review, and the burden is on the governmental unit as movant to meet the standard of proof.

Miranda, 133 S.W.3d at 228; Rogers Shavano Ranch, 383 S.W.3d at 241. After the governmental

unit asserts and provides evidentiary support for its plea, the nonmovants are required to show

only that a disputed material fact issue exists. Id. We take as true all evidence favorable to the

non-movant, and resolve any doubts and indulge every reasonable inference in the non-movant’s

favor. Id.; Rogers Shavano Ranch, 383 S.W.3d at 242. We do not look to the merits of the cause

of action, but consider only the pleadings and the evidence relevant to the jurisdictional inquiry.

Miranda, 133 S.W.3d at 227; Cnty. of Cameron v. Brown, 80 S.W.3d 549, 555 (Tex. 2002).

                                     Applicable Law - Standing

       To have standing, a party must prove there is (1) “a real controversy between the parties”

that (2) “will be actually determined by the judicial declaration sought.” Austin Nursing Ctr, Inc.

                                                  -4-
                                                                                       04-13-00080-CV


v. Lovato, 171 S.W.3d 845, 849 (Tex. 2005). Without standing, a court lacks subject matter

jurisdiction to hear the case. Lovato, 171 S.W.3d at 849; Tex. Ass’n of Bus. v. Tex. Air Control

Bd., 852 S.W.2d 440, 443 (Tex. 1993). A determination of standing focuses on whether a party

has a “justiciable interest” in the outcome of the lawsuit, such as when it is personally aggrieved

or has an enforceable right or interest. Lovato, 171 S.W.3d at 849 (citing Nootsie, Ltd. v.

Williamson Cnty. Appraisal Dist., 925 S.W.2d 659, 661 (Tex. 1996)). As a component of subject

matter jurisdiction, standing is a question of law we review de novo. See Mayhew v. Town of

Sunnyvale, 964 S.W.2d 922, 928 (Tex. 1998); Tex. Ass’n of Bus., 852 S.W.2d at 445–46.

                                             Application

         The threshold issue in this appeal is whether the Deputy Constables have standing to bring

suit under Chapter 174 of the Texas Local Government Code. This determination is based on

whether they are “police officers” as defined in the Act.

         In the underlying suit and on appeal, the Deputy Constables assert a violation of their right

to collectively bargain under Section 174.023. In Texas, “police officers” have the right to

organize and bargain collectively with their public employer as defined under Texas Local

Government Code Chapter 174. TEX. LOCAL GOV’T CODE ANN. § 174.023 (West 2008 & Supp.

2012).

         Under the Act, only firefighters and “police officers” as defined in the Act have standing

to assert the right to collectively bargain. According to Section 174.003, a “police officer” is (1)

a paid employee who is (2) sworn, (3) certified, (4) full-time, and (5) who regularly serves in a

professional law enforcement capacity in the police department of a political subdivision. TEX.

LOCAL GOV’T CODE ANN. § 174.003 (West 2008) (emphasis added).

         For purposes of the Act, appellate courts have determined the Sheriff’s Office to be the

“police department” of a county. For example, in Comm’rs Ct. of El Paso Cnty. v. El Paso Cnty.

                                                 -5-
                                                                                                  04-13-00080-CV


Sheriff’s Deputies Ass’n, the court held deputy sheriffs were included and covered by the Act. 2

620 S.W.2d 900, 902 (Tex. Civ. App.—El Paso 1981, writ ref’d n.r.e.). Then, in Webb Cnty. v.

Webb Cnty. Deputies Ass’n, et. al., this court held detention officers and jailers, as employees of

the Sheriff’s Office, met the criteria of being “certified” as set forth in the definition of

“policemen” in the Act. 768 S.W.2d 953, 955 (Tex. App.—San Antonio 1989, no writ).

           In contrast, this court held law enforcement officers, such as park rangers employed in the

Parks Department of the City of San Antonio, were not “police officers” within the Act because

they were not employed in “the police department,” but in the Parks Department of the City of San

Antonio. See City of San Antonio v. San Antonio Park Rangers Ass’n, 850 S.W.2d 189, 192–93

(Tex. App—San Antonio 1992, writ denied). In that case, the court reviewed the legislative history

of the Act and held the Legislature did not intend to include all protective service employees but

only firemen and city policemen. Id. at 192.

           It is undisputed the Deputy Constables serve in a law enforcement capacity and render a

valuable service to the community, risking their own safety. See San Antonio Park Rangers Ass’n,
850 S.W.2d at 193 (Garcia, J., concurring). However, we hold the Deputy Constables do not meet

the definition of “police officer” under the Act because they do not serve in the “police department”

of the county or the Sheriff’s Office. See San Antonio Park Rangers Ass’n, 850 S.W.2d at 192–

93. Just as the park rangers were employed by the Parks Department of the City of San Antonio,

and not by the City of San Antonio Police Department, the Deputy Constables are employed by

the Constable’s Office of Bexar County, not by the “police department” of Bexar County or the

Sheriff’s Office. See id.; see also Cnty. of Dall. v. Wiland, 216 S.W.3d 344, 346 (Tex. 2007)

(noting deputy constables are employed by counties); TEX. LOCAL GOV’T CODE ANN. § 86.011.



2
    The Act was previously codified in Article 5154c-1. TEX. REV. CIV. STAT. ANN. art. 5154c-1.

                                                         -6-
                                                                                      04-13-00080-CV


In contrast, all law enforcement agents considered “police officers” under the Act, including

deputy sheriffs, jailers, and detention officers, are employed by the police department of the county

or the Sheriff’s Office. Accordingly, because the Deputy Constables are not “police officers”

within the meaning of the Act, we hold they have no “justiciable interest” in the outcome of the

lawsuit, and therefore lack standing. See Lovato, 171 S.W.3d at 849.

                                           CONCLUSION

       Based on the foregoing, we hold the Deputy Constables do not fall within the definition of

“police officers” under Chapter 174 of the Texas Local Government Code.               They are not

employees in the “police department” of Bexar County or the Sheriff’s Office. Accordingly, we

hold the Deputy Constables lack standing to bring suit under the Act. We reverse the trial court’s

denial of Wolff’s plea to the jurisdiction and render judgment in favor of Wolff.



                                                      Marialyn Barnard, Justice




                                                -7-